Citation Nr: 1703013	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic dental disability.

2.  Entitlement to service connection for a chronic eye disability.

3.  Entitlement to service connection for chronic or frequent colds.

4.  Entitlement to service connection for a dizziness and fainting disability.

5.  Entitlement to service connection for a chronic disability manifested by chest pain and pressure.

6.  Entitlement to service connection for a chronic disability of unspecified joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from January 1973 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the September 2007 decision, the RO in pertinent part denied service connection for a chronic dental disability, chronic or frequent colds, a dizziness and fainting disability, a chronic eye disability, a chronic disability manifested by chest pain and pressure and for a chronic disability of unspecified joints.  

A videoconference hearing was held in November 2011 before the undersigned Veterans Law Judge (VLJ), and a copy of the hearing transcript has been added to the record. 

When this case was previously before the Board in January 2012, it was decided in part and remanded in part for additional evidentiary development.  The requested VA records having been obtained and VA examinations provided in response to the remand, the directives have been substantially complied with and the case again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

At the outset, the Board notes that the January 2012 remand of the issues of service connection for degenerative disc disease of thoracolumbar and cervical spine for the issuance of a statement of the case (SOC) was in error as in actuality a SOC had been issued in January 2010.  Manlicon v. West, 12 Vet. App. 238 (1999).  As neither the Veteran nor his representative filed an appeal in response to that 2010 SOC, the Board does not have jurisdiction over these issues.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a chronic eye disability and a chronic disability of unspecified joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a dental disability for VA compensation purposes.

2.  The Veteran does not have a current disability manifested by chronic colds.

3.  The Veteran does not have a current disability manifested by dizziness and fainting.

4.  The Veteran does not have a current disability manifested by chest pain and pressure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disability for purposes of entitlement to VA compensation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

2.  The criteria for entitlement to service connection for chronic or frequent colds have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for entitlement to service connection for dizziness and fainting disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for entitlement to service connection for chronic disability manifested by chest pain and pressure have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In February 2007 the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence consists of service records, VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, by the Veteran's representative on his behalf, as well as the Veteran's November 2011 hearing testimony.  

The Board notes that the provisions of 38 C.F.R. § 3.103 (c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the November 2011 hearing, the undersigned complied with the requirements set forth in Bryant.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103 (c) (2) (2016), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board has reviewed all the evidence in the Veteran's electronic claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Dental Disability

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2015).

The Veteran contends that he had tooth extractions/bleeding of the gums during service and testified before the undersigned regarding continued gum problems.

Service treatment records show that in his February 1974 Report of Medical history, he noted that he a history of severe tooth or gum trouble. 

In response to the Board's January 2012 remand, the Veteran was afforded a VA examination in July 2015 in which the examiner noted he denied any trauma to the face or dentition.  The examiner stated that the findings clearly showed that the Veteran was suffering from advanced periodontal disease and reached a state of a non-restorable painful dentition.  The examiner noted that the Veteran was involved in two motor vehicle accidents (MVA) in service with long-term complications, but the oral complex was not involved in either MVA.  The examiner concluded that the Veteran was suffering from advanced periodontal disease, and there was no direct connection to any traumatic incident, thus no line-of-duty claim could be made.

Applying the legal criteria set forth above to the facts in this case, the Board finds that service connection for periodontal disease for VA compensation purposes is not warranted.  Applicable regulations specifically provide that periodontal disease is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381 (a).  Under these circumstances, the Board can find no basis upon which to award service connection for periodontal disease for VA compensation purposes.

The Board also notes that the applicable legal criteria provide that replaceable missing teeth (i.e. with a bridge or denture) is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381 (a).  Moreover, 38 C.F.R. § 4.150, Diagnostic Code 9913, also specifically provides that loss of teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis. 

In summary, the Board finds no basis for compensation for the Veteran's periodontal disease.  Periodontal disease is not a disabling condition and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381 (2015). The record contains no indication that the Veteran has been diagnosed as having any other compensable dental disability, and the Veteran does not assert any other disability.  As the Veteran's periodontal disease is not a disabling condition for which service connection may be granted for compensation purposes, and because no other compensable dental condition was shown during or after service, the preponderance of the evidence is against the compensation aspect of the Veteran's dental claim.

Chronic or Frequent Colds 

The Veteran contends that he has chronic or frequent colds as a result of his service, to include exposure to cold weather while serving in Germany. 

Service treatment records show that in his February 1974 Report of Medical history, he noted that he a history of chronic or frequent colds. 

The Veteran testified before the undersigned in November 2011 that during service he often got colds, occurring four or five times a month.

In response to the Board's January 2012 remand, the Veteran was afforded a VA examination in November 2015 in which the examiner found no disability manifested by chronic colds.  To this point, the examiner provided an extensive list of prior treatment records, to include episodes of acute bronchitis in March 2010 and acute sinusitis in December 2001.  The examiner noted that such a low number of episodes in 14 years was well below the average for the general population and did not constitute a disability.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Consequently, service connection for a chronic or frequent cold disability is denied because the medical evidence fails to establish the Veteran has a cold disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107 (b).

In summary, the Veteran asserts that he has a cold disability that is related to his service.  However, considering the record, to include statements and testimony made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a cold disability, and thus the criteria for service connection have not been met.

Dizziness and Fainting Disability 

The Veteran contends that he has a dizziness and fainting disability as a result of service. 

Service treatment records show that in his February 1974 Report of Medical history, he noted complaints of dizziness or fainting spells. 

The Veteran testified before the undersigned in November 2011 as to his dizziness and fainting in service while carrying his pack and weapon.

In response to the Board's January 2012 remand, the Veteran was afforded a VA examination in November 2015 in which the examiner stated that he did not have a single chronic disability to account for symptoms of dizziness or fainting spells.  The examiner stated that the Veteran's claimed dizziness and fainting was less likely than not due to any event that occurred during military service.  The examiner opined that his dizziness and fainting were due to chronic alcohol abuse and its complications.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. 223 (1992).  

Consequently, service connection for a dizziness or fainting disability is denied because the medical evidence fails to establish the Veteran has a dizziness or fainting disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107 (b).

Moreover, service connection for a primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1 (n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).

In summary, the Veteran asserts that he has a dizziness and fainting disability that is related to his service.  However, considering the record, to include statements and testimony made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a dizziness and fainting disability, and thus the criteria for service connection have not been met.

Chest Disability

The Veteran contends that he has a chronic disability manifested by chest pain and pressure as a result of service. 

Service treatment records show that in his February 1974 Report of Medical history, he noted a history of pain or pressure in his chest.  Additionally, in April and September 1973 the Veteran complained of chest pain/that his chest hurt when he would lift something.  

In response to the Board's January 2012 remand, the Veteran was afforded a VA examination in November 2015 in which no chronic condition was found.  The examiner noted episodic chest pain due to multiple acute illnesses.  The examiner reported that there was no pathology to render a diagnosis for a chronic condition to account for complaints of episodic chest pain. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. 223 (1992).  

Consequently, service connection for a chest disability is denied because the medical evidence fails to establish the Veteran has a chest disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107 (b).

In summary, the Veteran asserts that he has a chest disability that is related to his service.  However, considering the record, to include statements and testimony made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a chest disability, and thus the criteria for service connection have not been met.

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation regarding the disabilities on appeal involve a more complex relationship that the Veteran is not competent to address.
ORDER

Entitlement to service connection for a chronic dental disability is denied.

Entitlement to service connection for chronic or frequent colds is denied.

Entitlement to service connection for a dizziness and fainting disability is denied.

Entitlement to service connection for a chronic disability manifested by chest pain and pressure is denied.


REMAND

The Board finds that additional evidentiary development is required before the issues of entitlement to service connection for a chronic eye disability and a chronic disability of unspecified joints are adjudicated.

Eye Disability

The Veteran contends that he has a current eye disability which includes watery eyes as a result of his service, to include exposure to cold weather while serving in Germany. 

Service treatment records show in July 1973 that the Veteran complained of trouble closing his eye and pain.  A stye on his eye was noted in December 1973 and a cyst was noted in May 1974.  In his February 1974 Report of Medical history, he noted that he a history of eye trouble.

The Veteran also testified before the undersigned as to his watery eyes, relating this to cold weather exposure in service, and blurry vision.

In response to the Board's remand, the Veteran was afforded a VA examination in June 2015 in which the examiner in pertinent part diagnosed moderate nonproliferative retinopathy left eye (OS), cataracts right eye (OU), dry eyes OU, and Hollenhorst plaque OU.  The examiner stated in pertinent part that Hollenhorst plaque was not associated with diabetes or the Veteran's treatment of a stye while in service.  The examiner stated that the cause of primary cataract was unknown. 

The Board finds that additional clarification is required from the June 2015 VA examiner as etiological opinions for the eye diagnoses were either not rendered or were conclusory.  As such, an addendum opinion should be obtained on remand. 

Joints Disability

The Veteran contends that he has a current joint disability as a result of his service, to include cold weather exposure in Germany.

Service treatment records show in August 1973 a diagnosis of Osgood-Schlatter disease and notation regarding a jeep accident two months prior, stating that the Veteran was still having problems. The Veteran was also involved in a MVA in 1974.  The Veteran noted complaints of cramps in his legs in the Report of Medical History completed at the separation examination in February 1974.

As previously noted by the Board in the January 2012 remand, the Veteran was afforded a VA examination in November 2007 in which the examiner in pertinent part diagnosed bilateral chondromalacia of the knees.  The examiner did not provide a specific etiology for the diagnosed bilateral chondromalacia of the knees.

The Board also notes that VA treatment records are replete with diagnoses of arthropathy of the ankle. 

In response to the Board's January 2012 remand, the Veteran was afforded a VA examination in November 2015 in which the examiner in pertinent part stated that 
"no mention of chondromalacia in any medical records" was found.

The Board finds that additional clarification is required from the November 2015 VA examiner as the diagnosis of bilateral chondromalacia of the knees was made in a November 2007 VA examination.  Moreover, the Veteran has also been diagnosed with arthropathy of the ankle during the pendency of the claim and an etiological opinion regarding this disability is also required.  As such, an addendum opinion should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the June 2015 VA examiner, or suitable substitute if not available, to evaluate the etiology of any current eye disorder to include moderate nonproliferative retinopathy OS, cataracts OU, dry eyes OU, and Hollenhorst plaque OU.

An opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed any current eye disorder to include  moderate nonproliferative retinopathy OS, cataracts OU, dry eyes OU, and Hollenhorst plaque OU, as a result of a verified event during active service, to include as a residual to cold exposure and the aforementioned in-service complaints and treatment to include July 1973 trouble closing his eye and pain, December 1973 stye, May 1974 cyst, and February 1974 self-report of history of eye trouble.  Adequate reasons and bases are to be provided with the opinion.

2.  Provide access to the electronic claims file to the November 2015 VA examiner, or suitable substitute if not available, to evaluate the etiology of the diagnosed bilateral chondromalacia of the knees and arthropathy of the ankle.

An opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed bilateral chondromalacia of the knees and/or arthropathy of the ankle as a result of a verified event during active service, to include as a residual to cold exposure or aforementioned MVAs in 1973 and 1974. 

Adequate reasons and bases are to be provided with the opinion.

3.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


